Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-8, 10, 12-16, and 18 are allowed.
The terminal disclaimer filed 6/6/2022 overcomes the double patenting rejections of record.
These rejections are withdrawn.
The claim amendments filed 6/6/2022 overcome the prior art rejections of record.
Claim 1 has been amended to recite that the device comprises “a second aluminum oxide layer on the rear surface of the n type silicon substrate; a second silicon oxide layer formed at an interface between the second aluminum oxide layer and the rear surface of the n type silicon substrate, the second silicon oxide layer having a thickness of about 1 nm to 3 nm.”
The prior art of record does not teach these limitations.
Additional searching failed to identify any further prior art that would render the limitations of Claim 1 either anticipated or obvious.
Therefore, the allowable feature of Claim 1 is “a second aluminum oxide layer on the rear surface of the n type silicon substrate; a second silicon oxide layer formed at an interface between the second aluminum oxide layer and the rear surface of the n type silicon substrate, the second silicon oxide layer having a thickness of about 1 nm to 3 nm,” in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721